department of the treasury internal_revenue_service washington d c vd tax_exempt_and_government_entities_division uil nos tp at attn legend univetsily cece eseeteceeeenenesesesseseseaesesnsecseneeveseens system coo scccccceseseccseseessessesssenesesseesscssecsuese sec_403 plan ecesseceeseseesesesteseeesssatsscseeres retirement_plan cece sssssscessesseeseessees dear this is in response to ruling requests submitted by your authorized representatives by letter dated date as supplemented by correspondence received through date these tuling requests relate to sec_401 and sec_402 of the internal_revenue_code code you submitted the following facts and representations in support of the requested rulings medical practice is a nonprofit non-stock membership corporation organized under the laws of state d and is exempt from tax under code sec_501 as an organization described in sec_501 medical practice is a clinical medical practice which is designed to further the missions and goals of university a political_subdivision of state d at the request of the university’s president the medical practice was established on the university’s statutory authority to make contracts and develop health care delivery systems that are necessary or appropriate to carry out the university’s missions and goals pursuant to central to the university’s missions and goals is educating students and residents of the university’s medical and nursing schools the bylaws of the medical practice provide that its purposes include supporting the clinical educational and research missions of the university through the involvement of the medical practice’s employees in patient care teaching and scholarship the medical practice has two classes of members the university member and the faculty members university is the university member and a faculty_member must belong to the faculty of the university school of medicine or nursing and be engaged in a clinical practice medical practice is governed by a board_of directors consisting of university member elects and can remove selects the officers of the medical practice including the medical director and president from the board_of directors you represent that the university and medical practice are not treated as a single employer under code sec_414 or sec_414 you make no representation with respect to whether medical practice and university are members of an affiliated_service_group under sec_414 of these individuals ‘ihe board_of directors individuals the - the university maintains three retirement arrangements under plan b all university employees are eligible to make salary reduction contributions to purchase annuities intended to be described in code sec_403 in addition eligible university employees have the option of participating in either plan a a defined_contribution_plan intended to qualify under sec_401 a or system c a defined_benefit_plan also intended to qualify under sec_401 the medical practice has adopted its own b plan the b plan effective which is intended to satisfy the requirements of code sec_403 b some time after the receipt of favorable rulings the medical practice anticipates amending the b plan the amendment adopting the retirement_plan a defined_contribution_plan intended to qualify under sec_401 and implementing the one-time irrevocable elections described below most participants in the medical practice plans are or will be participating in plan a or system c and possibly plan b as well with respect to their university earnings the b plan provides for medical practice to contribute an amount determined by medical practice each year discretionary b contribution the discretionary b contribution is a mandatory non-elective contribution allocated to participants in proportion to their eligible compensation from medical practice discretionary b contributions have been made under the b plan at the rate of percent of eligible compensation from the medical practice under the amendment each participant will be permitted to make a one-time irrevocable election of a level of contribution alternative b contribution that will be made in lieu of the discretionary b contribution subject_to any maximum or minimum that may be imposed by medical practice in order to comply with applicable coverage and nondiscrimination_rules under code sec_401 and sec_410 each alternative b contribution shall be expressed as a percentage of eligible medical practice compensation as a dollar amount or another formula amount and will be made only from medical practice compensation without taking into account university compensation absent a timely election by a participant of an alternative b contribution discretionary b contributions would be made for that participant for all periods of participation a participant electing an alternative b contribution would not be eligible for discretionary b contributions participants in the b plan as of the effective date of the amendment may make one-time elections of alternative contributions by a deadline to be established by the medical practice which will be no later than the effective date of those elections discretionary b contributions will be made for these participants for periods prior to the effective date of the elections and alternative b contributions will be made for periods on and after that effective date employees who become participants in the b plan after the effective date of the initial one-time elections may make one-time elections of alternative b contributions before they become participants in the b plan if alternative b contributions are elected by such a participant they will be made for all periods of participation no alternative or discretionary b contributions will be made for these individuals for any period before they become participants prior to the effective date of the initial one-time elections no contributions will be made by medical practice to the b plan or any other plan or arrangement under code sec_403 pursuant to a salary reduction agreement however the amendment may provide for voluntary salary reduction contributions under the b plan on or after the effective date of the initial one-time irrevocable elections no special elections under code sec_402 will be permitted under the b plan the retirement_plan will provide for the medical practice to contribute amounts if any determined by the medical practice from time to time as a percentage of eligible compensation from the medical practice discretionary a contributions the retirement_plan will also allow each participant to make a one-time irrevocable election of contributions alternative a contributions expressed as a dollar amount a percentage of eligible compensation from medical practice or other formula amount and made only from medical practice compensation without taking into account any university compensation the alternative 40i a contributions will be subject_to any minimum or maximum that medical practice may impose in order to comply with applicable coverage and nondiscrimination_rules under code sec_401 and sec_410 absent a timely election of alternative a contributions discretionary a contributions would be made for that participant employees who already satisfy eligibility and participation requirements at the time the retirement_plan is established will be required to make their one-time irrevocable election of alternative a contributions by a deadline to be established by the medical practice which will be no later than the effective date of those elections alternative a contributions will be made only for periods on and after that effective date no retirement_plan contributions will be made for the participant for periods before that effective date employees who first satisfy the eligibility and participation requirements of the retirement_plan after the effective date of the initial one-time elections may make one-time elections of alternative a contributions before they satisfy those requirements if such an election is made alternative a contributions will be made for all periods of participation no alternative or discretionary a contributions will be made for these individuals for any period before they become participants if no election of alternative a contributions is made by an eligible_employee before the applicable deadline discretionary a contributions will be made for all periods of participation the terms of a one-time irrevocable election of alternative a or b contributions may not be changed or rescinded after the election becomes effective and will apply upon rehire by the medical practice after a termination of employment once the one-time irrevocable election becomes effective the applicable_amount percentage or other formula will not be adjusted to satisfy nondiscrimination or coverage requirements although the medical practice may make additional contributions under the b plan or the retirement_plan or both for some or all non-highly compensated employees in order to satisfy those requirements the b plan and the retirement_plan will provide that contributions will be reduced to the extent necessary to satisfy the sec_415 limit based on the above facts and representations you have requested rulings that neither discretionary a or b contributions nor alternative a or b contributions will constitute elective_deferrals under code sec_402 a one-time irrevocable election under the retirement_plan is not a cash or deferred election under code sec_401 with respect to ruling_request code sec_402 defines elective_deferral as including any employer_contribution under a qualified_cash_or_deferred_arrangement as defined under sec_401 to the extent not includible in gross_income and any employer_contribution to purchase an annuity_contract under a sec_403 salary reduction agreement sec_402 further provides that an employer_contribution shall not be treated as an elective_deferral made to purchase a b annuity_contract if under the salary reduction agreement such contribution is made pursuant to a one-time irrevocable election made by the employee at the time of initial eligibility to participate in the agreement or similar one-time irrevocable election as specified in regulations sec_1 g -1 c of the federal_income_tax regulations the regulations ’ provides that an employer_contribution is not treated as an elective_deferral if the contribution is made pursuant to a one-time irrevocable election made by the employee in the case of an annuity_contract under sec_403 at initial eligibility to participate in the salary reduction agreement or in the case of a qualified_cash_or_deferred_arrangement at a time when the election is not treated as a cash or deferred election under sec_1_401_k_-1 in this case the level of discretionary b contributions shall be established by medical practice in its discretion and will not involve any individual elections by participants in the b plan in addition the amendment to the b plan will require that the one-time irrevocable election will be made no later than the effective date of those elections employees who become participants in the b plan after the effective date of the initial one-time irrevocable elections may make one-time elections of alternative b contributions before they become participants in the b plan and neither alternative or discretionary b contributions will be made for any period before they become participants as of the effective date of the amendment employees will have participated in the b plan but will not have been eligible to participate in a salary reduction agreement under a b plan maintained by medical practice participants in the b plan who are not newly hired by university and medical practice wil have been previously eligible to participate in university’s plan b an elective b plan however because you represent that university and medical practice are not treated as a single employer under code sec_414 or sec_414 we need not address the issue of whether eligibility for a salary reduction election under university’s plan b would prevent the applicability of sec_1_402_g_-1 of the regulations because of the aggregation principles of sec_414 or sec_414 therefore eligibility for plan b is disregarded for purposes of determining whether a one-time irrevocable election to make an alternative contribution under the b plan will be made by the participant at initial eligibility to participate in a salary reduction agreement in addition the alternative and discretionary contributions under the b plan are made from compensation paid_by the medical practice accordingly we conclude with regard to ruling_request that neither the discretionary b contributions nor the alternative b contributions made pursuant to the one-time irrevocable election constitute elective_deferrals under sec_402 regarding ruling_request sec_1_401_k_-1 of the regulations provides that a cash_or_deferred_arrangement generally means an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions under a plan intended to satisfy the requirements of code sec_401 a sec_1_401_k_-1 of the regulations provides that a cash or deferred election does not include a one-time irrevocable election made upon an employee’s commencement of employment with the employer or upon the employee’s first becoming eligible under any plan of the employer to have contributions in a specified amount or percentage of compensation made by the employer to the plan and any other plan on behalf of the employee for the duration of an employee’s employment with the employer this section further provides that in no event is an election made after date treated as a one-time irrevocable election for purposes of this paragraph if the election is made by an employee who previously became eligible under another plan of the employer sec_1_401_k_-1 of the regulations defines the term employer by reference to the definition of employer in sec_1_410_b_-9 sec_1_410_b_-9 defines employer to mean the employer maintaining the plan and those employers required to be aggregated with the employer under code sec_414 c m and sec_1_401_k_-1 of the regulations provides that the term plan means a plan as defined under sec_1_410_b_-7 sec_1_410_b_-7 sets forth a definition of plan for purposes of sec_401 and sec_403 and defines the term to mean a plan described under code sec_414 which imposes requirements on a plan intended to be qualified under sec_401 sec_403 or sec_405 with certain exceptions not relevant to this ruling_request as indicated above a cash_or_deferred_arrangement means an arrangement under which an employee may make a cash or deferred election but a cash or deferred election does not include a one-time irrevocable election made at initial eligibility to participate in any plan of the employer in this case eligible employees of the retirement_plan will have been previously eligible to participate in the system or plan a and plan b maintained by the university you represent that the university and medical practice are not aggregated under code sec_414 or sec_414 therefore the system plan a and plan b are not plans of the employer under sec_1_401_k_-1 of the regulations in addition by referencing only sec_401 and sec_403 sec_1_410_b_-7 indicates that the term plan does not include a b plan for purposes of the regulation thus with regard to ruling_request we conclude that a one-time irrevocable election under the retirement_plan will not be a cash_or_deferred_arrangement under sec_401 k the above rulings are based on the taxpayer’s representation that medical practice and university are not treated as a single employer under sec_414 or sec_414 the above rulings do not address whether the result would be the same if sec_414 applies the above rulings do not address whether the plans of the medical practice or the university qualify under sec_401 or sec_403 the determination of the status of the plans under sec_401 is within the jurisdiction of the pacific coast office also no opinion is expressed as to whether the contributions that are the subject of this ruling_request are subject_to tax under the federal_insurance_contributions_act and no opinion is expressed as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is addressed only to the taxpayer who requested it code sec_6110 provides that it may not be relied on or cited by others as precedent copies of this letter are being sent to your authorized representatives pursuant to powers of a attorney on file with this office contact should you have any concerns regarding this letter please sincerely yours donzell littlejohn acting manager employee_plans technical branch enclosures copy of deleted ruling notice ce
